DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joggle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10,12,14,16,18,20, and 22” has been used to designate both the same structure in Fig. 1 in the Replacement Drawings submitted 26 January 2019. The same issue is present in Figs. 2 and 3.  It is not clear from the Figures how these elements interconnect or what constitutes each element, e.g. the  and upper ring. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Both “Linearly oriented thermoplastic structures” and “a thermoplastic structure” are recited. It is unclear to what “said structure” is referring, and it is unclear if “a thermoplastic structure” is part of the initial group of structures or something separate. Additionally, since “a thermoplastic structure” is recited as a description of the functionality of the “joggle”, it is 
Further, claim 1 recites “said joggle adapted to be utilized with seals for water tightness, airtightness and resistance to sand and dust”, which is unclear as to what, if any, structural details from the disclosure cover how the joggle is adapted. As the disclosure does not describe the joggle in sufficient detail (either the Specification or the Drawings), no structural limitations are imposed on the joggle by this limitation beyond what is already inherent to a “joggle” itself.
Claim 3 also recites “said structure”, and the same antecedent basis issues apply.
Claims 2 and 4 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran et al. (U.S. Patent Application No. 20150116184), hereinafter known as Curran.
Regarding claim 1, Curran discloses (Figs. 1-4) linearly oriented thermoplastic structures (see Figs. 1-4, layers, [0033]) comprising: a joggle (conductive retaining element 23 and retaining flange 29, [0038],[0040],[0042]), or feature that is out of plane with surface being retained (see Fig. 4, portion of 23 out of plane of 5, 29 out of the plane of 7), so that a thermoplastic structure (5) is retained in an adjacent assembly (1); said joggle adapted to be utilized with seals for water tightness, airtightness and resistance to sand and dust (29 meets this adaptation, see 112 rejection above, also [0036] of Curran); said structure creating a weather tight ruggedized closure (9, [0036]).
Regarding claim 2, Curran further discloses (Figs. 1-4) wherein said structure is a radome (1, [0009]).
Regarding claim 3, Curran further discloses (Figs. 1-4) wherein said structure is joined to another assembly (7).
Regarding claim 4, Curran further discloses (Figs. 1-4) wherein said thermoplastic structure is comprised of: High Density Polyethylene, Ultra High Molecular Weight Polyethylene, Polypropylene, Aramid or any combination thereof ([0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896